Ogden, J.
In this case no final judgment was entered in the court below, and the Attorney General moves this court to remand the case for a final judgment. But under the authority of Russell v. The State, 16 Texas, 147; O’Connell v. The State, 18 Texas, 843 ; Colvin v. The State, 23 Texas, 577, and Hathan v. The State, 28 Texas, 326, we are led to the conclusion, that until final judgment entered in the court below, this court has no jurisdiction of the case for any purpose whatever, and the only order this court can make in the case, is to dismiss it from the • docket, which is accordingly ordered.
Dismissed.